Case: 13-3037    Document: 11     Page: 1   Filed: 01/29/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                   SHERYL TAYLOR,
                      Petitioner,

                             v.
      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent.
                __________________________

                        2013-3037
                __________________________

    Petition for review of the Merit Systems Protection
 Board in case no. AT1221120255-W-1.
                __________________________

                      ON MOTION
                __________________________

                        ORDER

     The Department of the Treasury moves to recaption to
 name the Merit Systems Protection Board as respondent,
 and for a 21-day extension of time for the MSPB to file its
 response brief.

     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board's decision concerns
 the procedure or jurisdiction of the Board. The employing
 agency is designated as the respondent when the Board
Case: 13-3037         Document: 11   Page: 2   Filed: 01/29/2013




 SHERYL TAYLOR V. MSPB                                       2


 reaches the merits of the underlying case. Here, the Board
 dismissed Taylor’s appeal for lack of jurisdiction. Thus, the
 Board is the proper respondent in this petition for review.
       Accordingly,
       IT IS ORDERED THAT:

     The motion is granted. The revised official caption is
 reflected above. The Board’s responsive brief is due
 within 21 days of the date of filing of this order.

                                       FOR THE COURT


                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
 s21